                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA                     )
                                             )
               v.                            ) CAUSE NO.: 2:15-CR-151-JTM-JEM
                                             )
BRANDY HERO,                                 )
                      Defendant.             )

        FINDINGS AND RECOMMENDATION OF THE MAGISTRATE JUDGE
            UPON A SUPERVISED RELEASE REVOCATION HEARING

TO:    THE HONORABLE JAMES T. MOODY,
       UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF INDIANA

       On May 13, 2019, the United States Government appeared by counsel Assistant United

States Attorney Thomas M. McGrath. Defendant Brandy Hero appeared in person and by counsel

Paul Stracci and Alison Benjamin and in the custody of the United States Marshal. United States

Probation Officer Nicholas Macker appeared. The Supervised Release Revocation Hearing was held.

The Court received evidence and comments.

       Based upon the record of proceedings the Court makes this Report and Recommendation.

       On April 5, 2016, Defendant Hero pled guilty to the charges in Counts 2 and 8 of the

Superseding Indictment. On September 27, 2016, Judge James T. Moody originally sentenced

Defendant Hero to, among other things, a term of imprisonment followed by 2 years of supervised

release subject to specified written terms and conditions.

       On October 19, 2018, the Government filed a Petition alleging that the Defendant violated

the terms and conditions of her supervised release [DE 145], and an arrest warrant was issued. On

December 10, 2018, Defendant Hero was arrested and an Initial Appearance was held.

       On March 6, 2019, Defendant Hero, by counsel, filed a Motion to Transfer to Magistrate

Judge, which was granted, and on March 8, 2019, Judge James Moody issued an Order referring this
case to the undersigned Magistrate Judge to conduct the Supervised Release Revocation Hearing,

to recommend modification, revocation, or termination of the supervised release in this case, and

to submit proposed findings and recommendations pursuant to 18 U.S.C. § 3401(i), 28 U.S.C. §

636(b)(1)(B), and N.D. Ind. Local Rule 72-1.

       As a result of the May 13, 2019, Supervised Release Revocation Hearing, the undersigned

Magistrate Judge FINDS that:

       1.     Defendant Hero has been advised of her right to remain silent, her right to counsel,

              her right to be advised of the charges against her, her right to a contested Supervised

              Release Revocation Hearing, and her rights in connection with such a hearing;

       2.     Defendant Hero understands the proceedings, allegations and her rights;

       3.     Defendant Hero knowingly and voluntarily admitted that she committed the Grade

              C violations alleged in the October 19, 2018 Petition [DE 145], including failing to

              report to her probation officer as instructed, failing to inform probation of a change

              of residence, and failing to participate in drug treatment;

       4.     The violations are Grade C violations, Defendant’s criminal history category

              is II, and the advisory guideline range is 4 to 10 months imprisonment.

       The undersigned Magistrate Judge RECOMMENDS to Judge James Moody that:

       1.     Defendant Hero be adjudged to have committed the Grade C violations of her

              supervised release described in the October 19, 2018 Petition [DE 145];

       2.     The supervised release of Defendant Hero be revoked;

       3.     Defendant Hero be sentenced to a time-served term of incarceration;




                                                2
      4.     Defendant Hero serve a 60-day term of supervised release, after her release from

             custody, under the same terms and conditions of her prior supervised release;

      5.     As a further term of supervised release, Defendant Hero must immediately report to

             the Porter Starke Services program, and upon admittance fully participate as a

             resident in the Women’s Recovery Program for the duration of the supervised release

             period.

      The parties agreed to waive any objections to these Findings and Recommendation.

      SO ORDERED this 13th day of May, 2019.

                                           s/ John E. Martin
                                           MAGISTRATE JUDGE JOHN E. MARTIN
                                           UNITED STATES DISTRICT COURT

cc:   All counsel of record
      District Judge James Moody




                                              3
